        Case 2:18-cv-03723-NIQA Document 18-3 Filed 02/12/19 Page 1 of 1



James Everett Shelton
316 Covered Bridge Road
King of Prussia, PA 19406
(484) 626-3942
Jeshelton595@gmail.com

Plaintiff, Pro Se

                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA
JAMES EVERETT SHELTON                )
              Plaintiff,             )       Civil Action
                                      )
                 v.                  ) No. 2:18-cv-03723
                                      )
FCS CAPITAL LLC, et. al              )
              Defendants              )

                                CERTIFICATE OF SERVICE

       I, James Everett Shelton, hereby certify that on February 12, 2019, I filed the foregoing

with the Clerk of Court, which will automatically send notification of such filing to all attorneys

of record by placing the same on the Court’s electronic docket.



Dated: 2/12/2019                                                     /s/ James Everett Shelton
                                                                         James Everett Shelton
                                                                        316 Covered Bridge Road
                                                                        King of Prussia, PA 19406
                                                                        484) 626-3942
                                                                         Jeshelton595@gmail.com
                                                                         Plaintiff, Pro Se
